RENDERED: SEPTEMBER 24, 2021; 10:00 A.M.
                      NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-1249-MR

ANTRIGUS WEST                                                        APPELLANT


                 APPEAL FROM BOYLE CIRCUIT COURT
v.              HONORABLE DARREN W. PECKLER, JUDGE
                       ACTION NO. 20-CI-00127


BRAD ADAMS                                                             APPELLEE


                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: COMBS, GOODWINE, AND LAMBERT, JUDGES.

GOODWINE, JUDGE: Antrigus West (“West”) appeals pro se from an order of

the Boyle Circuit Court denying his petition for declaration of rights. Because

West failed to show he exhausted his administrative remedies, we affirm.

            According to the circuit court’s order: “[West], while an inmate at

Northpoint Training Center, was charged with physical action against an

employee. Following a disciplinary hearing, he was found guilty and assessed a
thirty (30) day term in segregation with fifteen (15) days suspended and ninety (90)

days of non-restorable good time credit.” Record (R.) at 31.

             West then filed a petition for declaration of rights in the circuit court

“alleging claims of insufficient evidence and violations of his due process rights.”

Id. He failed to attach any documents to his petition verifying he exhausted his

administrative remedies by appealing to the Warden. Respondents moved to

dismiss the petition, arguing West failed to show he exhausted administrative

remedies as required by KRS 454.415(3). West responded asserting he attached

the appropriate documentation to his complaint. The circuit court found West

failed to attach to his complaint proof he had exhausted his administrative

remedies and dismissed West’s petition for failure to comply with KRS 454.415.

This appeal followed.

             West names only Warden Brad Adams (“Adams”) in the notice of

appeal. “He failed to name . . . the Department of Corrections as an indispensable

party, which warrants dismissal of this appeal under Watkins v. Fannin, 278

S.W.3d 637, 640 (Ky. App. 2009).” Woods v. Commonwealth, 599 S.W.3d 894,

895-96 (Ky. App. 2020).

             However, in his circuit court petition, West named as parties the

Warden, Chairman Adjustment Officer, Report Officer, Investigating Officer, and

Northpoint Training Center. He served each of them through the Justice and


                                          -2-
Public Safety Cabinet, and they were all represented by the Cabinet’s Office of

Legal Services. According to the “Clerk’s Certificate of Service” a copy of the

notice of appeal was hand-delivered to “Angela Turner Dunham, Justice and

Public Safety Cabinet.” R. at 49.

                 In Thrasher v. Commonwealth, 386 S.W.3d 132 (Ky. App. 2012), the

petitioner “named only the Commonwealth of Kentucky in the notice of appeal but

served the Department through its legal counsel. His appeal was initially

dismissed for failure to name an indispensable party. The Kentucky Supreme

Court vacated the order and remanded for consideration in light

of Lassiter.[1] Id. at 133 n.1.” Woods, 599 S.W.3d at 896. On remand, this Court

affirmed the circuit court because Thrasher “failed to exhaust his administrative

remedies or otherwise attach proof of exhaustion of remedies to his complaint[.]”

Thrasher, 386 S.W.3d at 134.

                 Based on Thrasher, we consider the merits of West’s argument on

appeal, which fails because he failed to attach documentation to his complaint

verifying he exhausted his administrative remedies. KRS 454.415 provides in

pertinent part:

                 (1) No action shall be brought by or on behalf of an
                 inmate, with respect to:

                        (a) An inmate disciplinary proceeding;

1
    Lassiter v. American Express Travel Related Services Co., 308 S.W.3d 714, 719 (Ky. 2010).

                                               -3-
                   (b) Challenges to a sentence calculation;

                   (c) Challenges to custody credit; or

                   (d) A conditions-of-confinement issue;

            until administrative remedies as set forth in the policies
            and procedures of the Department of Corrections, county
            jail, or other local or regional correctional facility are
            exhausted.

            (2) Administrative remedies shall be exhausted even if
            the remedy the inmate seeks is unavailable.

            (3) The inmate shall attach to any complaint filed
            documents verifying that administrative remedies have
            been exhausted.

            (4) A court shall dismiss a civil action brought by an
            inmate for any of the reasons set out in subsection (1) of
            this section if the inmate has not exhausted
            administrative remedies, and may include as part of its
            order an assessment of court costs against the inmate as
            the court may deem reasonable and prudent. The
            correctional facility may enforce this assessment against
            the inmate’s canteen account and against any other assets
            of the inmate through any other mechanism provided by
            law.

            On appeal, West argues he attached to his complaint the Warden’s

review of his appeal verifying he exhausted his administrative remedies and also

attached this documentation to his response to the motion to dismiss. However,

based on our review, the record does not contain the Warden’s review of West’s

appeal or any other documentation showing he exhausted his administrative


                                        -4-
remedies. “KRS 454.415(3) requires an inmate to prove exhaustion by ‘attach[ing]

to any complaint filed documents verifying that administrative remedies have been

exhausted.’ The penalty for failing to comply with administrative remedies is

dismissal of the action.” Woods, 599 S.W.3d at 897. As such, the circuit court

correctly dismissed West’s petition for failure to comply with KRS 454.415.

            For the foregoing reasons, we affirm the judgment of the Boyle

Circuit Court.



            ALL CONCUR.



BRIEF FOR APPELLANT:                     BRIEF FOR APPELLEE:

Antrigus West, pro se                    Angela T. Dunham
Burgin, Kentucky                         Frankfort, Kentucky




                                       -5-